Citation Nr: 1817711	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck injury causing bulging of spine disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to the service-connected residuals, thyroid cancer.


REPRESENTATION

The Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to October 1987, and from July 2007 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2017, the Veteran and his spouse testified at a travel board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication.  First, the Board finds that additional records need to be associated with the claim file.  At the October 2017 hearing, the Veteran indicated that service treatment records from his active duty service with the National Guard, specifically with the FSC 107th Michigan National Guard, have not been associated with the claim file.  The Board notes that the file contains multiple unsuccessful attempts to obtain the Veteran service treatment records.  Nevertheless, the Board will remand for another attempt to obtain these records.  In addition, at the hearing, the Veteran indicated that he applied for Social Security disability in 2013, and those records may have concerned his non-Hodgkin's lymphoma and other disabilities on appeal.  However, records from the Social Security Administration (SSA) have not been associated with the claim file.  The Board will remand to obtain these records.

Further, the Board finds that the Veteran should be afforded new VA examinations for his claimed disabilities.  The record reflects that an in-person VA examination for the Veteran's neck (cervical spine) was conducted in May 2013.  While the examiner provided a diagnosis and a nexus opinion, the majority of the disability benefits questionnaire, including range of motion testing, is blank.  The Board will remand to afford the Veteran an opportunity for a full VA examination.  The Board is aware of an April 2014 VA examination for the neck (cervical spine), which did provide range of motion testing.  However, according to the statement of the case (SOC), this examination was not first considered by the AOJ.  The appellate scheme set forth in 38 U.S.C. § 7104 (a) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in a supplemental SOC (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31 (b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37 (a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.)  

In addition, the Veteran has never been afforded a VA examination regarding his knees and, at the hearing, the Veteran stated that he thinks his hearing has worsened since his last VA examination.  Therefore, the Board will remand to afford the Veteran new examinations for these claimed disabilities.  Finally, at the hearing, the Veteran discussed entitlement to service connection for non-Hodgkin's lymphoma on a secondary basis.  The record was left open for 90 days to afford the Veteran the opportunity to submit additional evidence regarding this theory of entitlement.  While no additional evidence was received, the Board will remand for a new VA examination and opinion regarding this theory of entitlement.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  In addition, obtain the Veteran's service treatment records, to include in particular his active duty service with the National Guard, specifically with the FSC 107th Michigan National Guard.  In addition, obtain records from the SSA pertaining to any award of disability benefits to the Veteran.  

All attempts to obtain these records should be noted in the claim file.  If any records could not be obtained, this must be documented and explained in the claim file, and the Veteran should be notified in writing.

2.  After the above development has been completed, schedule the Veteran for the appropriate VA examinations to address the etiology of the disabilities on appeal.  All appropriate testing should be conducted.  In addition, the examiner is asked specifically to:

(a)  Identify any and all neck/spine injury(ies) and provide an opinion regarding whether each diagnosed neck/spine disability is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein;

(b).  Identify any and all bilateral knee disability(ies) (and provide an opinion regarding whether any diagnosed knee disability is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein;

(c)  State whether the Veteran has a left ear hearing loss disability and provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein;

(d)  Provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the non-Hodgkin's lymphoma was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the non-Hodgkin's lymphoma is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected residuals, thyroid cancer with hypothyroidism s/p total thyroidectomy, to include treatment for thyroid cancer.

For all examinations, all necessary development should be taken.  The VA examiner should be given access to the claim file.  The examiner should state that a review of the claim file was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale should be furnished for all opinions.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

